DETAILED ACTION
Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are pending in the instant application. 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibition of EZH2 and treating breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer, does not reasonably provide enablement for treating cancer other than breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	1) The breadth of the claims.
	2) The nature of the invention,
	3) The state of the prior art,
	4) The level of one of ordinary skill,
	5) The level of predictability in the art,
	6) The amount of direction provided by the inventor,
	7) The existence of working examples,
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	
The nature of the invention: The instant invention is drawn to method for treating cancer other than breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer comprising administration of the compound or pharmaceutically acceptable salt thereof according to claim 1. 
The state of the prior art:	 As indicated by the prior art, there is not any association between EZH2 inhibitors and treating cancer other than breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer. There is no guidance in the prior art that EZH2 inhibitor could be useful to treat cancer other than breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer.
The predictability in the art: At present using EZH2 to treat cancer other than breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. They have not shown a nexus to treat diseases but have provided only reports in vitro which, absent a correlation to treat of diseases, are not sufficient to enable the invention.
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides examples of the test compounds to inhibit EZH2 on pages 94-104. However, there is no guidance for using a therapeutically effective amount of a compound of Formula (I) to treat cancer other than breast cancer, nervous system cancer, colorectal cancer, cervical cancer, brain cancer.	
The breadth of the claims: The claims encompass a method for treating cancer.  
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating diseases associated with therapeutically effective amount of a compound of formula (I) is efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
Taking all of the above into consideration, it is not seen where the instant claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63, for treating diseases associated with therapeutically effective amount of a compound of Formula (I) is efficacious, have been enabled by the instant specification. 
3.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Creasy et al., US 20150313906.  Creasy et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    64
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    310
    media_image2.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Creasy et al.
4.	Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keilhack et al., US 20150051163.  Keilhack et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image3.png
    432
    702
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    294
    688
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    293
    694
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    602
    677
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    616
    682
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    304
    668
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    412
    692
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    412
    665
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    414
    651
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    417
    677
    media_image12.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Keilhack et al.
5.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuntz et al., US 9394283.  Kuntz et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image13.png
    876
    701
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    953
    688
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    417
    646
    media_image15.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Kuntz et al.
6.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keilhack et al., WO 2015195848.  Keilhack et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image16.png
    426
    679
    media_image16.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Keilhack et al.
7.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sternet al., US 20150283142. Stern et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image17.png
    425
    679
    media_image17.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Stern et al.
8.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Knutson al., WO 2014062720. Knutson et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image18.png
    855
    682
    media_image18.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Knutson et al.
9.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keilhack al., WO 2013155464. Keilhack et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image19.png
    425
    710
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    412
    681
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    881
    710
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    615
    665
    media_image22.png
    Greyscale
,

    PNG
    media_image23.png
    606
    726
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    415
    716
    media_image24.png
    Greyscale
,

    PNG
    media_image25.png
    429
    665
    media_image25.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Keilhack et al.
10.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuntz al., US 9175331. Kuntz et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image26.png
    67
    652
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    771
    665
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    425
    728
    media_image28.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Kuntz et al.
11.  Claims 1-4, 15-17, 20, 29-33, 39, 41, 47, 52, 60, 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuntz al., US 8410088. Kuntz et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image29.png
    431
    701
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    87
    610
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    357
    322
    media_image31.png
    Greyscale
,

    PNG
    media_image32.png
    429
    655
    media_image32.png
    Greyscale
,

    PNG
    media_image33.png
    66
    654
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    778
    672
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    583
    716
    media_image35.png
    Greyscale
,

    PNG
    media_image36.png
    932
    655
    media_image36.png
    Greyscale
,

    PNG
    media_image37.png
    598
    675
    media_image37.png
    Greyscale
,

    PNG
    media_image38.png
    608
    715
    media_image38.png
    Greyscale
,

    PNG
    media_image39.png
    418
    670
    media_image39.png
    Greyscale
,

    PNG
    media_image40.png
    304
    673
    media_image40.png
    Greyscale
,

    PNG
    media_image41.png
    415
    681
    media_image41.png
    Greyscale
,

    PNG
    media_image42.png
    411
    716
    media_image42.png
    Greyscale
,

    PNG
    media_image43.png
    465
    651
    media_image43.png
    Greyscale
,

    PNG
    media_image44.png
    429
    663
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    430
    682
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    421
    665
    media_image46.png
    Greyscale
,

    PNG
    media_image47.png
    432
    671
    media_image47.png
    Greyscale
,

    PNG
    media_image48.png
    425
    711
    media_image48.png
    Greyscale
, which anticipates the instant compounds using to treat cancer.  Therefore, the instant claims are anticipated by Kuntz et al.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/    
08/15/2022